Citation Nr: 1015527	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-33 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cystic fibroids of 
the ovary and uterus, and/or endometriosis.

2.  Entitlement to service connection for residuals of a 
total hysterectomy, as secondary to cystic fibroids of the 
ovary and uterus and/or endometriosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to 
September 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO denied a claim of 
service connection for cystic fibroids of ovary and uterus 
and endometriosis, and denied a claim of service connection 
for a total hysterectomy.  

In March 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at VA's 
Central Office in Washington, DC.  A transcript of her 
testimony is associated with the claims file.


FINDINGS OF FACT

1.  The medical evidence of record establishes that the 
Veteran, as likely as not, developed endometriosis in 
service.  

2.  The weight of the competent lay and medical evidence of 
record establishes that the Veteran's in-service 
endometriosis played a significant role leading up to the 
hysterectomy and as likely as not led to the need for a 
hysterectomy.  


CONCLUSIONS OF LAW

1.  Endometriosis was incurred in service.  38 U.S.C.A. §§ 
1110, 1111, 1153 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 
(2009).

2.  Resolving all doubt in the Veteran's favor, a total 
hysterectomy was secondary to the in-service endometriosis.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grant of  service connection for endometriosis and 
resultant hysterectomy represents a complete grant of the 
benefits sought on appeal with respect to those issues.  As 
such, any defect with regard to VA's duty to notify and 
assist the Veteran with the development of her claim is 
harmless error, and no further discussion of VA's duty to 
notify and assist is necessary.

The Veteran seeks service connection for a total hysterectomy 
as a result of the in-service development of endometriosis.  
The Veteran maintains that she ultimately required a total 
hysterectomy because of numerous gynecological problems that 
began during active military service, including but not 
limited to severe endometriosis and cystic fibroids.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110; 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran's service medical records reflect that the 
Veteran began complaining of pelvic pain and menorrhagia 
during service, and that she sought treatment on a consistent 
basis for such during her entire period of service.  These 
records show a pattern of heavy and irregular menstrual 
bleeding with severe abdominal cramping beginning in April 
1988.  After the Veteran changed birth control brands several 
times to try to correct the problem, it was thought that 
perhaps she was suffering from uterine fibroids.  The 
problems persisted for several years.  Pelvic/abdominal 
ultrasounds were performed, and ultimately, the Veteran 
became pregnant in late 1992, despite continued bleeding.   
The Veteran tried several different birth control pills, and 
IUD in an attempt to control the irregular and heavy bleeding 
and was ultimately taken off all birth control pills.  

Post service treatment records show that the Veteran 
underwent a total abdominal hysterectomy and bilateral 
salpingo-oophorectomy in November 2001.  At the time of the 
surgery, the Veteran was gravida 1, para 1, with symptomatic 
pelvic relaxation, severe dyspareunia with ultrasound 
revealing uterine enlargement and fibroid involvement.  

Although endometriosis was not diagnosed as such during 
service, the post-service medical records indicate that based 
on the service medical records, it is likely that the 
symptoms noted in service represented endometriosis.  This 
conclusion was reached by two different physicians based on a 
review of the totality of the evidence.  The first physician 
is the Veteran's surgeon who performed her hysterectomy in 
November 2001.  That surgeon explained, in an April 2008 
memorandum, that endometriosis was a progressive disease 
associated with menometrorrhagia, breakthrough bleeding, and 
painful intercourse.  The surgeon further explained that the 
severity of symptoms could not be used to judge the extent of 
disease present within the body; but rather, actual 
visualization with either laparotomy or laparoscopy with 
biopsy could be the only definitive confirmation.  The 
surgeon questioned a failure to diagnose endometriosis, and 
opined that the Veteran's endometriosis led to the 
hysterectomy.  

A VA examiner provided a medical opinion in March 2009.  In 
that opinion, the physician indicated a review of the 
Veteran's VA records dating back to 1990 (but did not 
indicate a review of the claims file).  The VA physician 
noted that the Veteran "had quite a few evaluations" for 
symptoms of menorrhagia, along with pelvic pain.  The VA 
physician also noted that various treatment options including 
oral contraceptive pills, as well as repetitive clinical and 
radiological evaluations, which were grossly within normal 
limits, between the years prior to early 2000.  The VA 
physician further noted that the Veteran was subsequently 
advised to have a hysterectomy with removal of both ovaries 
and tubes secondary to a history of symptomatic pelvic 
relaxation, severe dyspareunia and uterine fibroids.  The 
discharge diagnosis in November 2001 also included an 
expansion of her admission diagnosis to include stage 2 
endometriosis.  The VA physician did note that he did not 
have a report of what was found intraoperatively other than 
what was noted on the discharge summary.  

The VA physician explained that endometriosis was a disorder 
of the female reproductive system where the endometrial 
tissue that should be confined to the endometrium or the 
inner canal of the uterus may be present outside of the 
uterus.  The VA physician further stated that the endometrial 
implants could occur outside the uterus to include the 
ovaries, the bowel, the fallopian tubes, bladder or anywhere 
else outside the uterus.  The consequences of endometriosis 
could include irregular menstrual cycles, dysmenorrheal or 
painful menstrual cycles, infertility, as well as dyspareunia 
or painful intercourse secondary to potential adhesion 
formation secondary to the endometriosis flares from month to 
month.  The VA physician concluded that the Veteran appeared 
to have several of those symptoms during the course of her 
evaluation since 1990, including documented menorrhagia and 
pelvic pain, although there did not appear to be any 
confirmed diagnosis of endometriosis by way of laparoscopy 
during that time.  Nevertheless, based on the symptoms noted 
(since 1990), the VA physician presumed that the Veteran had 
endometriosis during service.  

The VA physician also noted, however, that an evaluation in 
the early 2000's showed that the Veteran had uterine 
fibroids; and, more importantly, that it appeared that the 
decision to undergo the hysterectomy was secondary to the 
symptoms related to the fibroids.  The VA physician therefore 
opined that while the Veteran likely had symptoms of 
endometriosis during service, the indication for the 
hysterectomy seemed independent of the endometriosis.  The VA 
physician indicated that the reason for the surgery was the 
fibroids, pelvic relaxation, and dyspareunia, with 
endometriosis confirmed during the course of the surgery.  

The VA physician concluded that the hysterectomy was 
secondary to the dyspareunia, pelvic relaxation, and uterine 
fibroids, but also opined that the Veteran did have a 
preexisting endometriosis that went formally undiagnosed 
until that time.  

At the Veteran's personal hearing in March 2010, she 
testified that the original primary reason for the 
hysterectomy was fibroid cysts, and that she was only 
supposed to have a partial hysterectomy.  However, she 
further testified that when she awoke from her surgery, her 
husband was standing at the end of the bed and told her that 
the doctor had to do a complete hysterectomy because the 
entire uterus was encased in endometriosis and was attached 
to the ovaries.  In other words, the Veteran explained that 
the initial surgery was not supposed to include a total 
hysterectomy because the extent of the endometriosis was 
unknown until they cut her open, but the endometriosis was 
much worse than what was expected, and this was unknown until 
the Veteran was on the operating table.  

In sum, both the VA physician and the Veteran's surgeon agree 
that the service medical records reflect the onset of 
endometriosis during service.  Moreover, the Veteran's 
surgeon concluded that the endometriosis was at least one 
contributing factor that led to the hysterectomy.  

Although the VA physician opined that the Veteran's 
endometriosis was independent from the reasons why the 
hysterectomy was indicated, he was not in the operating room 
and did not witness the extent of the endometriosis at the 
time of the surgery.  Furthermore, the VA examiner admittedly 
did not review the complete claims folder, and never 
mentioned reviewing the surgeon's April 2008 memorandum 
wherein he opines that the endometriosis led to the 
hysterectomy.  Thus, the VA physician's opinion is based on 
an incomplete record.  

Additionally, and quite significantly, it appears that the 
Veteran's surgeon was unaware of the extent of the 
endometriosis until she was opened up.  This would be one 
reason for why the medical records did not show endometriosis 
as a pre-operative indication for the hysterectomy.  While 
the pre-operative indicators for hysterectomy may not have 
specifically included endometriosis, it is clear from the 
surgeon's perspective that once he opened up the Veteran, the 
endometriosis, in hindsight, played a significant role in the 
need for a hysterectomy.  This is not to say that the uterine 
fibroids were not also a contributing factor; however, it is 
reasonable to conclude, based on the medical findings, that 
the endometriosis played a contributory role.

The Veteran testified in this regard, and the surgeon 
acknowledged that the Veteran's endometriosis played a role 
in the need for the hysterectomy in the April 2008 
memorandum.  In other words, the surgeon indicated that, 
albeit in hindsight, the hysterectomy was necessary because 
of, at least in part, the endometriosis.  Moreover, although 
uterine fibroids, per se, were not confirmed to have existed 
in service, dyspareunia (painful intercourse) was noted in 
service, and this was one of the listed indications for the 
hysterectomy.  

Moreover, as previously noted, the VA physician's medical 
opinion is not based on a complete record because he was not 
provided with a copy of the April 2008 opinion of the 
Veteran's surgeon, which clearly indicates that the 
endometriosis led to the hysterectomy.  Great weight is 
placed on the opinion of the Veteran's surgeon, particularly 
because he actually witnessed the severity of the Veteran's 
endometriosis at the time of the surgery in November 2001, 
and is therefore in a better position to provide a probative 
opinion on the matter of causation in this case.  

The VA physician's opinion, as noted above, does not take 
into account the significance of hindsight in this case, or 
the April 2008 opinion of the surgeon, and as such, carries 
little probative value with respect to the hysterectomy 
issue.  

After a review of the evidence of record, the weight of the 
medical and lay evidence of record favors the Veteran's 
claim.  The evidence in support of the Veteran's claim 
includes the Veteran's hearing testimony and the April 2008 
opinion of the Veteran's surgeon.  Weighing against the 
Veteran's claim is the opinion of the VA examiner; however, 
as noted, that opinion does not take into account the 
findings during surgery or the opinion of the Veteran's 
surgeon.  Therefore, resolving reasonable doubt in the 
Veteran's favor, it is at least as likely as not that 
endometriosis had its onset during service, and that the 
hysterectomy was indicated at least in part because of the 
endometriosis.  The Veteran is therefore entitled to the 
benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, service connection is warranted for 
endometriosis and a total hysterectomy.


ORDER

Service connection for endometriosis is granted.  

Service connection for residuals of a total hysterectomy is 
granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


